Title: List of Papers Given to Nathaniel Pendleton, [19 July 1804]
From: Pendleton, Nathaniel
To: 



[New York, July 19, 1804]

There were inclosed under this cover and delivered to me after the death of General Hamilton
1. His will
2. Deed of trust to John B Church, Jno Laurence, & Genl Clarkson
3. State of his Property & Debts with remarks
4 Remarks explanatory of his conduct motives & views in his expected interview
5 Note to myself
6. Letter to Mrs. Hamilton
7. Letter to John B Church inclosing an Assignment of some debts.
8. Letter to Mrs. Mitchell inclosing 400 dollars as was mentioned on the outside. Sealed
9. Letter to Geo: Mitchell inclosing a lottery ticket, as mentioned on the outside. Sealed.
10 Memorandum of some fees received after his Engagement which he considers as part of his debts
The packet was Opened by me in the presence of David A Ogden and Washington Morton on the day of his death

Nathl Pendleton
made July 19th. 1804
 